Citation Nr: 0030085	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  00-02 254	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from June 1970 to May 1972.  
These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss and 
tinnitus.  The veteran perfected an appeal of that decision.

In a September 1999 rating decision the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned a 50 percent rating for the 
disorder.  The veteran perfected an appeal of the assigned 
rating.  In a February 2000 rating decision the RO increased 
the rating for PTSD from 50 to 100 percent retroactively to 
the effective date of the grant of service connection.  The 
Board finds, therefore, that an issue pertaining to the 
rating assigned for PTSD is no longer within the Board's 
purview.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the maximum 
benefit available).


FINDING OF FACT

On November 6, 2000, the Board was notified by the RO in 
Houston, Texas, that the veteran died on 
October [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



